Citation Nr: 1134447	
Decision Date: 09/14/11    Archive Date: 09/22/11

DOCKET NO.  04-19 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a urinary tract disorder. 


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 to April 1979.  He also had unspecified periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) while serving in the United States Navy Reserve from April 1979 to April 1983 and the Army National Guard from May 1987 to October 1999.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which declined to reopen the previously denied claim for service connection of a urinary tract disorder.  The Veteran perfected an appeal of the July 2003 rating determination to the Board.  The Veteran testified at a Board hearing in August 2004.  A transcript of this hearing is associated with the claims folder.  The Board reopened the claim and remanded the claim for further evidentiary development in November 2005 and November 2007.  In an August 2008 decision, the Board denied entitlement to service connection for a urinary tract disorder.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2009 Order, the Court granted a Joint Motion for Remand (JMR) by VA's Secretary and the Veteran, through his representative, and remanded the Board's decision for action consistent with the motion.  In March 2010, the Board remanded the case for further evidentiary development in accordance with the motion.  The case has now been returned to the Board for further appellate action.


FINDING OF FACT

The record does not persuasively show that in-service episodes of hematuria and post-service intermittent episodes of hematuria are attributable to an underlying malady or condition etiologically related to the Veteran's military service.  



CONCLUSION OF LAW

A urinary tract disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duties to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what 
subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  Moreover, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (reaffirming that the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).

In a November 2007 VCAA letter, the Appeals Management Center (AMC) provided notice to the Veteran regarding what information and evidence is needed to substantiate the claim as well as what information and evidence must be submitted by the Veteran and the types of evidence that will be obtained by VA.  The VCAA letter advised the Veteran how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.  The Veteran's claim was last readjudicated in a supplemental statement of the case issued in May 2011.  The Board finds that VA's duty to notify has been met.  

The record also reflects that VA has made reasonable efforts to assist the Veteran in the development of his claim.  Specifically, the information and evidence that have been associated with the claims file includes service treatment records, VA and private treatment records, and a January 2011 VA examination report with addendums.  In regard to the VA examination report and addendums, the Board finds that they are adequate as the opinion provided is based on a review of the claims file and the medical conclusion is supported with data and a rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process, identifying relevant treatment records, submitting evidence, and providing testimony at the Board hearing.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  The Board finds that VA's duty to assist has been met.  



Pertinent Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  In order to establish service connection for a claimed disorder, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2010).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Analysis

The veteran contends he has a urinary tract condition manifested by recurrent hematuria as a result of active service. 

Service treatment records show that he was treated for back pain and one episode of blood in his urine in December 1977.  At that time, he denied dysuria, frequency, or nocturia.  Lab work performed was negative, including a urinalysis and a rapid plasma reagin, and he was assessed as having a back strain with no neurological pathology.  A chronological record of medical care report, dated the same day, indicated the impression that the Veteran probably had a urinary tract infection.  A September 1978 service record noted that he complained of hematuria that lasted for 24 hours.  It also read that the Veteran reported a chronic history of hematuria for approximately six months.  He was sent for a consultation, for which the Veteran was ultimately provided with a differential diagnosis that included pyelonephritis chronic infection.  A November 1978 service medical record indicated that the Veteran was seen at the urology clinic for an examination.  The impression at that time was a history of hematuria and back pain with a question noted of whether the Veteran experienced a previous stone passage.  His urethral calibration noted no strictures and he appeared to have a normal cystoscopy.  Thereafter, in December 1978, a radiographic report noted some evidence of pyelotubular backflow, the significance of which could not be determined.  The impression of the examiner was that the Veteran had a normal upper collecting system; however, the clinical history suggested upper tract etiology for his hematuria.  Thus, an in-service genitourinary problem manifested by hematuria is shown.

After service, records from DePaul Medical Center dated in December 1979 are absent any relevant findings.  Records from Dr. D.G. dated in January 2001 show the Veteran was diagnosed with recurrent, gross hematuria, chronic prostatitis, and bladder neck contracture with heavily trabeculated bladder.  The Veteran reported that he experienced gross painless hematuria with clots twice that year and once last year.  Dr. D.G. related that the Veteran indicated that he saw him in the 1980s for a similar problem at which time he underwent a cystoscopy at DePaul Medical Center.  Dr. D.G. indicated that neither he nor the Veteran had records on this prior treatment.  Thereafter, at a QTC examination in April 2001, the Veteran reported on his in-service bouts with hematuria and he further reported that he continued to experience intermittent bouts of hematuria after service.  He claimed that Dr. D.G. performed a cystoscopy the results of which were not clear with the Veteran perhaps having chronic prostatitis.  The QTC examiner diagnosed the Veteran with chronic intermittent gross hematuria of unknown etiology.  Thereafter, VA treatment records show that the Veteran was seen for evaluation of his recurrent hematuria in September and November 2001.  

In addition, at the Board hearing, the Veteran testified that Dr. D.G. advised him that he had a chronic hematuria disability that dated back to service.  The record also reflects that in VA Form 21-4142 dated in December 2005, the Veteran reported on treatment he received in service and after service.  With respect to post-service treatment, he indicated that he was treated by Dr. D.G. in June 1982 and January 2001.  He also reported that he underwent a cystology twice by Dr. D.G. (one at DePaul Hospital and the other in 2001).  At the September 2006 VA examination, the Veteran was diagnosed with prostatic hypertrophy, a right inguinal hernia, and a right renal cyst.  A November 2006 CT scan of the abdomen and pelvis revealed a 2.3 centimeter large simple cyst of the right kidney.  In several lay statements dated in December 2007 and January 2008, individuals reported that the Veteran complained of a urinary tract condition that had its onset in service.  Thus, the foregoing evidence shows medical findings relating to the existence of a current disability and lay evidence that the Veteran's hematuria recurred on an intermittent basis after service. 

The mere fact of in-service findings of hematuria, however, is not enough.  There must be chronic disability resulting from the in-service episodes.  There are medical opinions of record that address the etiology of the Veteran's hematuria.  The Board must therefore weigh the credibility and probative value of these opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).

In the March 2010 Remand, the Board found that the September 2006 VA examination was inadequate and that the Veteran should be afforded another VA examination.  Specifically, the Board instructed that the examiner should address the following questions:  (1) whether the Veteran's current symptoms of chronic hematuria is at least as likely as not (i.e., to at least a 50:50 degree of probability) related to the episodes of hematuria he experienced in service, or whether such a relationship is unlikely (i.e., less than a 50:50 degree of probability); and (2) if related, whether the current hematuria is reflective of a disability to include chronic prostatitis, prostatic hypertrophy and right inguinal hernia.

On remand, the Veteran underwent a QTC examination in September 2010.  In the diagnosis portion of the report, the examiner provided a diagnosis of microhematuria/gross hematuria "4 to 5 times yearly since 1977."  The examiner noted that the Veteran had a prostate problem with residual symptoms of frequency and urgency.  The examiner indicated that the CT scan and cystoscopy were significant for "enlargement" and that the cystoscopy showed a "friable" prostate that bled easily.  The examiner opined that it was reasonable to conclude that the Veteran's hematuria was caused by benign prostatic hypertrophy in the absence of any identifiable cause.  

The RO scheduled the Veteran for another examination.  In the January 2011 VA examination report, Dr. D.B. reported that hemoglobinopathy was not unusual and could result in papillary necrosis and gross hematuria.  Dr. D.B. maintained that hemoglobinopathy might be missed by the usual diagnostics and required a full hemoglobin electrophoresis.  Dr. D.B. indicated that previous diagnostic imaging and cystoscopy had been negative.  Dr. D.B. concluded that no further determinations were possible without a diagnosis that established causality for the intermittent gross hematuria.  Dr. D.B. reported on the results of the laboratory findings and the physical examination.  Dr. D.B. provided the following assessments:  intermittent hematuria idiopathic versus secondary to benign prostatic hypertrophy; benign prostatic hypertrophy/bladder-outflow obstruction; simple right renal cyst; and left inguinal hernia with bowel incarceration.  

In a March 2011 addendum, Dr. D.B. observed that the Veteran's chart described gross total painless hematuria with clots beginning in 1977 occurring intermittently through March 2006.  Dr. D.B. noted that over the years urologic investigations by VA and private examiners were negative for a major causal disease process.  Dr. D.B. maintained that there had been no established causal diagnosis for the Veteran's intermittent gross hematuria that dated back to 1977.  In a May 2011 addendum, it was noted that the current symptoms of chronic hematuria were less likely as not related to the episodes of hematuria that the Veteran experienced in service.  It was also reiterated that there had been no established causal diagnosis for the Veteran's intermittent gross hematuria that dated back to 1977.  M.H., N.P. was identified as the "clinician pasting [the] clarification into record" and unlike the March 2011 addendum, Dr. D.B.'s electronic signature was not attached.  (The Board, however, does not find this omission as rendering an otherwise adequate examination and addendum inadequate as the May 2011 addendum only reaffirmed in legalese what was clearly articulated in Dr. D.B.'s other reports.) 

The Board observes that the September 2010 QTC examiner did not specifically address question number one of the opinion request and instead skipped to question number two.  This is significant because the Board phrased the opinion request as the threshold issue being whether the Veteran's current symptoms of chronic hematuria are related to the episodes of hematuria he experienced in service (before considering whether such hematuria is attributable to an underlying disease).  Dr. D.B., however, has essentially indicated that it is first necessary to determine the causality for the intermittent gross hematuria before an assessment can be made as to whether any underlying disease is related to service.  Thus, the question of whether the Veteran's post-service episodes of hematuria are related to in-service episodes cannot be definitively determined without first diagnosing the cause of the hematuria.  Dr. D.B. could not make that determination and as he pointed out, over the years urologic investigations by VA and private examiners were negative for a major causal disease process.  Indeed, in a March 2006 letter, the AMC requested from Dr. D.G. a written memorandum or opinion letter addressing the Veteran's contention that Dr. D.G. had advised him that he had a chronic disability related to his in-service hematuria.  The Veteran was also notified that this information was requested from Dr. D.G. in a March 2006 letter.  Dr. D.G. did not respond.  Thus, Dr. D.B.'s inconclusive assessment of intermittent hematuria idiopathic versus secondary to benign prostatic hypertrophy stands.  The Board is under no further duty to seek out a medical opinion on this issue.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (providing that it would be inappropriate for VA to demand a conclusive opinion from a physician whose evaluation of the procurable and assembled information prevents the rendering of such an opinion).

The September 2010 QTC examiner provides no explanation for only specifically addressing a portion of the opinion request.  In contrast, Dr. D.B. provides such explanation.  Thus, the Board finds Dr. D.B.'s opinion more persuasive and therefore outweighs the September 2010 QTC examiner's opinion.  As the September 2006 VA examiner observed, hematuria is not a disease entity in and of itself, but rather a symptom with varied causes.  Without a diagnosed or identifiable underlying malady or condition, the mere presence of recurrent hematuria does not in and of itself constitute a disability for which service connection may be granted.  See generally Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed.Cir.2001).  

The Veteran is competent to describe readily observable features or symptoms of illness such as the presence of blood in urine, and the individuals who provided statements on his behalf are competent to report on factual matters of which they have first-hand knowledge.  See Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board also finds the Veteran's reports of experiencing recurrent bouts of hematuria through the years after service and the individuals' accounts of their observations of the Veteran credible in the absence of evidence to the contrary.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  Thus, a credible continuity of symptoms of hematuria since the Veteran's separation from service has been established.  In Savage v. Gober, 10 Vet. App. 488, 497 (1997), however, the Court held that because it would not necessarily follow that there is a relationship between any present disability and the continuity of symptomatology demonstrated, medical evidence is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent.  

Here, the relationship involves a medically complex issue and so it is clearly not one as to which the Veteran's observations (and those of the other individuals) is competent.  Thus, medical evidence is required to demonstrate such a relationship.  As discussed above, the Board places greater evidentiary weight on the opinion provided by Dr. D.B. than the opinion of the September 2010 QTC examiner.  Dr. D.B. could find no relationship between the recurrent episodes of hematuria after service with episodes documented in service without a diagnosis that established causality for the intermittent gross hematuria.  Again, Dr. D.B. provided an assessment of intermittent hematuria idiopathic versus secondary to benign prostatic hypertrophy.  Thus, to permit service connection, the Board would have to speculate as to the underlying malady or condition and its relationship to service.  Service connection may not be established on the basis of speculation.  See 38 C.F.R. § 3.102 (2010) ("By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.").  For all of the above reasons, the Board finds that service connection for a urinary tract disorder is not warranted.  

In reaching the above conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  The preponderance of the evidence, however, is against the Veteran's claim for service connection and so that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a urinary tract disorder is denied. 



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


